Citation Nr: 0504865	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  04-07 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a right 
wrist injury.


ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had service in the Merchant Marines from May 31 
to June 13, 1945 that was certified to constitute active 
service, for VA purposes, by operation of Public Law 95-202.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO denied service connection for 
right wrist and hand injury.
FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  There is evidence of record which relates the residuals 
of a right wrist injury to a recognized period of service 
with the Merchant Marines.


CONCLUSION OF LAW

Residuals of a right wrist injury were incurred during the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the rating decision, the 
statement of the case (SOC) and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  In addition, the SOC included a 
summary of the evidence which had been obtained and 
considered.  It also included the requirements which must be 
met to establish the claim.  The communications, such as a 
letter dated in September 2002, provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letter adequately advised him 
to submit any relevant evidence he may have.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  All 
available relevant evidence identified by the veteran was 
obtained and considered.  The Board does not know of any 
additional relevant evidence which has not been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  


I. Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claim's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service- connected disability.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection 
can also be granted for certain chronic diseases if manifest 
to a degree of 10 percent or more within one year of 
separation from active service.  38 U.S.C.A. §§ 1112(a)(1), 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.304. Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(2003).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 2003); 38 C.F.R. § 3.303(d) 
(2003).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu, supra; however, 
a lay statement may be made which relays the visible symptoms 
of a disease or disability or the facts of observed 
situations or circumstances, see Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991), after which a decision must be 
made as to the credibility thereof in the context of 
probative medical evidence, see Rowell v. Principi, 4 Vet. 
App. 9, 19 (1993).  In any event, the Board has the duty to 
assess the credibility and weight to be given the evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III. Factual Background

Extensive searches have been undertaken to acquire the 
veteran's service records and records of the ship he served 
on, the USS Brigham Victory.  Limited service documents have 
been secured, however they are not helpful in the resolution 
of the issue before us.  It is unclear whether other records 
were burned during a St. Louis fire or otherwise destroyed; 
however, the respective potential service records-custodial 
units indicate that no further records are known to exist.

The veteran served in the Merchant Marines under the 
jurisdiction of the United States Coast Guard.  It is not 
possible to request "service medical records" for this type 
of claimant.  Merchant Seamen who served under the 
jurisdiction of the Coast Guard do not have a medical file as 
such.  However, these seamen were eligible to receive medical 
treatment at U.S. Public Health Service (USPHS) hospitals, 
and the USPHS does have microfilm copies of certain medical 
records.  If the claimant alleges treatment at a USPHS 
hospital and the claimant can furnish the minimum information 
required a request will be forwarded to the USPHS.  If there 
is no allegation of treatment at a USPHS facility, a request 
for records to the USPHS is not needed. (VA Compensation and 
Pension Service, Manual M21-1, Part III, Chapter 6, paragraph 
4.31(b)).

In the present case, no medical records are available dating 
from the veteran's period of active service, and he has 
alleged no treatment at a USPHS hospital.  The earliest 
clinical indication of the presence of a right hand and wrist 
problem is revealed by VA medical records dated in June 2002, 
at which time he complained of immobility of the right wrist 
joint with on and off pain and swelling.  The medical records 
note that the veteran stated he had a right wrist fracture 
during service, which was only bandaged at the time of the 
injury.  He indicated that x-rays of the right wrist taken 
after his active duty service showed an old fracture 
consistent with his injury of the right wrist during service.  

The veteran has submitted several statements in support of 
his claim.  In a statement dated in June 2002, the veteran 
recounted the events leading up to his injury.  He stated 
that during a fire drill on board the USS Brigham Victory, he 
and another seaman were in charge of the water hose when, 
unexpectedly, another seaman turned on the water pulling the 
nozzle off his hands.  The force of the water hit him and 
sent him across the deck into the boom crane and he injured 
his right wrist when he put his hand out to try and stop the 
hit.  He stated that the medical treatment received at the 
time consisted only of wrapping and taping of the wrist.  The 
veteran further stated that he suffered from pain on his 
wrist for the remainder of his active duty time and for many 
years subsequent to his release from active duty.  He related 
that he used wristbands for many years.  The veteran goes on 
to say that eight years after service, he injured his hand 
while driving a truck and x-rays of his right wrist were 
taken at the time.  He stated that the doctor told him the x-
rays revealed a "very old fracture."

VA medical records of June 2002 note the veteran's complaints 
of swelling and on and off pain of the right wrist.  X-rays 
of June 2002 showed "mild to marked degenerative changes of 
the right wrist" and "joint space narrowing" with 
deformity of the in the navicular and lunate bones.  There is 
no indication in any of the other available VA medical 
records that the veteran suffers from arthritis or any other 
form of degenerative joint disease.

III. Analysis

The veteran claims that his current problems with his right 
wrist were caused by his injury in service.  The lack of 
official service records, in this like any other case, makes 
a factual determination by the Board more difficult but also 
more pivotal.  Nonetheless, the Board is obligated to weigh 
the evidence carefully and with appropriate consideration for 
both due process and resolution of reasonable doubt, and come 
to some sort of justifiable and equitable conclusion.

In this regard, the Board would further note that there is an 
affirmative obligation, as cited above, to determine 
credibility.  The documentary evidence is limited.  But the 
statements by the veteran are consistent and recount a series 
of events that the Board finds plausible.  We find the 
veteran to be a credible historian.  There are current 
clinical findings which could be considered as consistent 
with an old fracture of the right wrist.  Resolving any 
existing element of reasonable doubt in favor of the veteran, 
the appeal is granted.  


ORDER

Service connection for residuals of a right wrist injury is 
granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


